UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7297



RODNEY EUGENE THOMPSON,

                                              Plaintiff - Appellant,

          versus


GUILFORD COUNTY SHERIFF’S DEPARTMENT; JOSEPH
G. BURDZY, Deputy Sheriff; DEPARTMENT OF MOTOR
VEHICLES; WINSTON-SALEM CITY POLICE DEPART-
MENT; D. G. PROCTOR, Deputy Sheriff; FORSYTH
COUNTY SHERIFF’S DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-253-1)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Eugene Thompson, Appellant Pro Se. Susan D. Moore, COUNTY
ATTORNEY’S OFFICE, Greensboro, North Carolina; Christine Marion
Ryan, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina; Gusti Wiesenfeld Frankel, Allan R. Gitter, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rodney Eugene Thompson appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.   See Thompson v. Guilford County Sheriff’s Dep’t, No.

CA-98-253-1 (M.D.N.C. Aug. 23, 1999).    Thompson’s motion to have

this court review the original record is granted.   We deny Thomp-

son’s motion for the appointment of counsel and deny the motion for

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2